DETAILED ACTION
This action is responsive to claims filed 16 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-9 were pending in claims filed 16 September 2020.
Claims 1-20 were amended in a preliminary amendment filed 16 September 2020.
Claims 1-20 remain pending for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. 	(currently amended): A control apparatus, comprising: 

at least one processor configured to execute the instructions to: 
control communication in a vehicle by setting a control entry(ies) to a plurality of switches relaying, by referring to the control entry(ies), a packet(s) input to and output from an Electronic Control Unit(s) (ECU(s)) installed on the vehicle; and 
perform operation of the control entry according to contents updating a program of the ECU(s).  

2. 	(previously presented): The control apparatus according to claim 1, wherein 
the operation of the control entry(ies) is performed on the basis of data for update for reprogramming which updates a program of the ECU.  

3. 	(previously presented): The control apparatus according to claim 1, 
wherein the operation of the control entry is to permit or prohibit communication between the ECUs corresponding to a function added by update of the program of the ECU(s).  

4. 	(previously presented): The control apparatus according to claim 2, wherein 4PRELIMINARY AMENDMENTAttorney Docket No.: Q257721 Appln. No.: National Stage Entry of PCT/JP2018/032193 
communication between a device performing the reprogramming and the ECU(s) subjected to the reprogramming is permitted, and 
the operation of the control entry(ies) is executed after completion of the reprogramming.  

5. 	(previously presented): The control apparatus according to claim 2, wherein 

extraction of the changed contents of the control entry(ies) from the data for update is executed.  

6. 	(previously presented): The control apparatus according to claim 1, wherein 
the control apparatus sets, to the switch(es), a control entry(ies) causing to execute protocol conversion of a packet input to and output from the ECU(s).  

7. 	(currently amended): An in-vehicle communication system, comprising: 
a plurality of switches which relays a packet(s) input to and output from an Electronic Control Unit(s) (ECU(s)) installed in a vehicle by referring to a control entry(ies); and 
the control apparatus according to claim 1.  

8. 	(currently amended): A communication method in a control apparatus that controls communication in a vehicle by setting a control entry(ies) to a plurality of switches relaying, by referring to the control entry(ies), a packet(s) input to and output from an Electronic Control Unit(s) (ECU(s)) installed on the vehicle, the method comprising: by the control apparatus, 
permitting connection of a device updating a program(s) of the ECU(s); and 
performing operation of the control entry according to contents updating the program(s) of the ECU(s).  

Electronic Control Unit(s) (ECU(s)) installed on the vehicle, to execute processes, the processes comprising: 
a process of permitting connection of a device updating a program of the ECU(s); and 
a process of performing operation of the control entry according to contents updating the program of the ECU(s).  

10. 	(previously presented): The control apparatus according to claim 2, wherein 
the control entry is to permit or prohibit communication between the ECUs corresponding to a function added by update of the program of the ECU(s).  

11. 	(previously presented): The control apparatus according to claim 2, wherein 6PRELIMINARY AMENDMENTAttorney Docket No.: Q257721 Appln. No.: National Stage Entry of PCT/JP2018/032193 
the control apparatus sets, to the switch(es), a control entry(ies) causing to execute protocol conversion of a packet input to and output from the ECU(s).

12. 	(previously presented): The communication method according to claim 8, wherein 
the operation of the control entry(ies) is performed on the basis of data for update for reprogramming which updates a program of the ECU.  

13. 	(previously presented): The communication method according to claim 8, wherein 


14. 	(previously presented): The communication method according to claim 12, wherein 
communication between a device performing the reprogramming and the ECU(s) subjected to the reprogramming is permitted, and 
the operation of the control entry(ies) is executed after completion of the reprogramming is permitted.  

15. 	(previously presented): The communication method according to claim 12, wherein 
the data for update includes changed contents of the control entry(ies), and 
extraction of the changed contents of the control entry(ies) from the data for update is executed.  

16. 	(previously presented): The communication method according to claim 8, wherein 7PRELIMINARY AMENDMENTAttorney Docket No.: Q257721 Appln. No.: National Stage Entry of PCT/JP2018/032193 
the control apparatus sets, to the switch(es), a control entry(ies) causing to execute protocol conversion of a packet input to and output from the ECU(s).  

17. 	(previously presented): The medium according to claim 9, wherein 


18. 	(previously presented): The medium according to claim 9, wherein 
the operation of the control entry is to permit or prohibit communication between the ECUs corresponding to a function added by update of the program of the ECU(s).  

19. 	(currently amended): The medium according to claim 17, wherein 
communication between a device performing the reprogramming and the ECU(s) subjected to the reprogramming is permitted, and 
the operation of the control entry(ies) is executed after completion of the reprogramming.  

20. 	(previously presented): The medium according to claim 17, wherein
the data for update includes changed contents of the control entry(ies), and 
extraction of the changed contents of the control entry(ies) from the data for update is executed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 8 and 9. Specifically, the prior art of record fails to disclose performing operations of a control entry according to contents updating a program of an 
Zhou et al. (CN 107992321, hereinafter Zhou), at Fig. 4 and ¶¶ 52-54, discloses updating ECUs of a vehicle, wherein the updates include switching instructions was found to be the closest prior art to the claimed invention. However, Zhou does not appear to specifically disclose performing operations of a control entry according to contents updating a program of the ECU(s). The disclosure of the present application notes a potential benefit of the claimed invention is more efficient packet routing/switching between ECUs by updating the ECU – i.e., when performing operations of a control entry according to contents updating a program, the control entry of an ECU prevents the ECU from attempting to transmit packets to another ECU that the ECU is not supposed to transmit packets to. Though Zhou appears to disclose an update to a program of an ECU as including switching instructions, these instructions appear to be implemented at switches between ECUs. Thus, Zhou’s disclosure of updating switching instructions is not equivalent to performing operations of a control entry as required by the independent claims of the present application.
Other prior art, either previously made of record or considered during the course of search and consideration (the most pertinent of which is listed below), did not appear to disclose the matter at issue alone or in reasonable combination with other prior art, including Zhou.
Thus, at least independent claims 1, 8 and 9 are allowed over the prior art of record. Dependent claims 2-7 and 10-20 are likewise allowed for at least the same reasons, because they depend on claims 1, 8 or 9. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (CN 107992321) – pertinent for the reasons provided above;
Ishida et al. (JP 4147738) - ¶¶ 91-92 disclose a process including updating ECUs; and
Chen et al. (US 9,245,446) – Fig. 1 and 5:51-6:21 disclose a vehicle including radio controls which appear to be similar to the claimed ECUs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Thomas R Cairns/Primary Examiner, Art Unit 2468